Name: Council Regulation (EEC) No 60/85 of 9 January 1985 on the restriction of exports of steel pipes and tubes to the United States of America
 Type: Regulation
 Subject Matter: international trade;  America;  iron, steel and other metal industries;  technology and technical regulations
 Date Published: nan

 10 . 1 . 85 Official Journal of the European Communities No L 9/ 13 COUNCIL REGULATION (EEC) No 60/85 of 9 January 1985 on the restriction of exports of steel pipes and tubes to the United States of America Whereas, in order to keep a check on exports, a system of export licences and certificates should be introduced ; Whereas it is necessary to provide that export licences issued to undertakings shall indicate the undertaking engaged in production of steel pipes and tubes within the Community and established in the issuing Member State that is holding the allocation against which the licence is issued ; Whereas , in order to take account of the interests of distributive undertakings, it must be possible for these licences to be transferred not only between under ­ takings producing steel pipes and tubes but also by undertakings producing steel pipes and tubes to distri ­ butive undertakings, in particular where the under ­ takings producing steel pipes and tubes decide to sell their products to such distributive undertakings ; Whereas it appears necessary, and for the moment sufficient, that Member States ensure compliance with the different provisions of the regime laid down by applying the various penalties provided for in their laws ; Whereas, in order to facilitate the application of the envisaged provisions, it is appropriate to set up a procedure establishing close cooperation between the Member States and the Commission within a committee ; whereas it is sufficient for this purpose to apply the procedure set up in Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (3), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has concluded an Arrange ­ ment ('), hereinafter referred to as ' the Arrangement', with the United States of America under which exports to the United States of certain steel pipes and tubes originating in the Community are to be limited to certain levels over an agreed period ; whereas, more ­ over, it is necessary, pursuant to this Arrangement, to introduce in the Community measures to restrict the amount of these products exported to the United States ; Whereas , in accordance with the Arrangement, the export restrictions cover steel pipes and tubes orig ­ inating in the Community ; whereas the origin of these products is determined in accordance with ap ­ plicable Community legislation , that is to say Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods (2), as last amended by . the 1979 Act of Acces ­ sion ; Whereas, for practical and management reasons, the quantitative export limits agreed by the Commuity must be allocated among the Member States, whereas , in order to do so :. an allocation method must be estab ­ lished, whereas, thereafter the Member States must share out the amounts allocated to them among undertakings in accordance with objective criteria ; Whereas utilization of the Community limits , based on allocations among Member States made in this way, would seem to be in keeping with the Community nature of these limits ; Whereas the allocation among the Member States of the total export possibilities which the Arrangement affords should take account of traditional trade patterns ; Whereas measures must be taken to avoid abnormal concentration at certain times of exports to the United States ; HAS ADOPTED THIS REGULATION : Article 1 1 . Community export limits are hereby established for the period 1 January 1985 to 31 December 1986 for exports effected after 31 December 1984 from the Community to the United States of America (here ­ inafter referred to as 'the United States ') of the steel pipes and tubes originating in the Community which are listed in Annex I. For the purposes of this Regulation , the United States shall comprise United States customs territory and United States foreign trade zones as described in Annex II . (') See page 2 of this Official Journal . (2) OJ No L 148 , 28 . 6 . 1968 , p. 1 . ( J) OJ No L 124, 8 . 6. 1970, p. 1 . No L 9/ 14 Official Journal of the European Communities 10 . 1 . 85 Community reserve , after consultation of the Arrange ­ ment Committee, to one or more Member States to the extent that the best use of the quantitative export limits or possible problems in administering the system call for the allocation to be adjusted . The Commission may establish the technical condi ­ tions upon which licences are to be issued by the Member States in respect of such additional alloca ­ tions . 2 . The origin of the products covered by this Regu ­ lation shall be determined in accordance with the rules in force in the Community. Article 2 1 . The Community export limit for steel tubes and pipes is hereby fixed at 7,6 % of United States apparent consumption . In the case of what are termed OCTG tubes, as referred to in Annex I, the Community limit, forming part of the overall limit for steel pipes and tubes, is hereby fixed at 10 % of apparent consumption of these tubes in the United States . The limits shall be calculated by the Commission on the basis of the level of apparent consumption of these products in the United States , as laid down in the Arrangement . 2 . The Community export limits calculated pursuant to paragraph 1 shall be adjusted by the Commission to take account of revisions of the said United States apparent consumption . 3 . These limits may also be adjusted by the Commission after consulting the Arrangement Committee :  for advance use or carry-over of licences,  to enable transfers to be made between on the one hand the products covered by this Regulation and on the other those covered by Regulation (EEC) No 2870/82 ( ») and by Decision 2872/82/ECSC (2), under the conditions provided for in the Arrangement . Article 3 1 . The Community quantitative export limits estab ­ lished and calculated pursuant to the method set out in Article 2 shall be allocated for 1985 and 1986 by the Commission in accordance with Annex III . 2. The Commission shall hold regular consultations with the Arrangement Committee set up by Decision 84/59/ECSC, EEC (3) on the situation regarding licences issued and on the measures to be taken with a view to ensuring the best use of the overall limit . Article 4 Member States shall transfer to a Community reserve within the first eight days of the third month of each quarter the fraction of the allocation for which they did not issue licences . The Commission shall allot this Article 5 1 . The Community exports described in Article 1 shall , from 1 January 1985 to 31 December 1986, be subject to the production to the competent Commu ­ nity customs office where the export formalities are carried out of an export licence and an export certifi ­ cate . The export licences shall be issued by the competent authorities of each Member State within the limits of the amounts allocated to it pursuant to Article 3 . Member States shall fix for each quarter the amounts for which they anticipate that licences will be issued for all steel pipes and tubes on the one hand and for OCTG on the other ; they shall inform the Commis ­ sion , thereof in the first 15 days of the relevant quarter. In doing so, they shall make sure that the export licences for each quarter ensure an adequate spread of exports over the whole year, taking into account the seasonal variations in trade in each product category, However, Member States shall not , without the prior authorization of the Commission , issue in any two consecutive quarters licences for amounts which exceed 65 % of their allocations for each calendar year. Member States may, subject to the second subpara ­ graph , issue further licences in 1985 and 1986 respec ­ tively, in respect of the unused part of licences issued which have been returned to their competent authori ­ ties in 1985 or in 1986 . 2 . Licences shall be issued according to the following criteria :  compliance with the rules prescribed by this Regu ­ lation , in particular those concerning the quota allocated by the Commission pursuant to Article 3,  compliance with the traditional export patterns of undertakings taking account of the reduction prin ­ ciples established by this Regulation and possibly the situation of new producers of pipes and tubes,  compliance with the rates of exports to the United States as traditionally spread out over the year,  optimum use and administration of the export possibilities afforded by this Regulation ,  best use being made of any new possibilities provided for, where appropriate , by this Regulation . (') OJ No L 307, 1 . 11 . 1982, p. 3 . (2) OJ No L 307 , 1 . 11 . 1982, p. 27 . (3) OJ No L 3 5 , 7 . 2. 1984, p. 23 . 10 . 1 . 85 Official Journal of the European Communities No L 9/15 Each licence shall indicate the undertaking engaged in the production of steel pipes and tubes in the Community, and established in the issuing Member State that is holding the allocation against which the licence is issued . 3 . Any licence issued in excess of limits laid down in Article 3 shall be automatically void. 4. Transfers of export licences between under ­ takings producing steel tubes and pipes, or by under ­ takings producing steel pipes and tubes to distributive undertakings, may take place after prior notification to the authorities of the Member State in which the undertaking transferring the licence is established. Such transfers may take place between undertakings established in different Member States . 5 . The licence must specify whether they are OCTG tubes or other steel pipes or tubes. 6 . Licences issued in one Member State of the Community shall be valid throughout the Community. 7 . Member States shall ensure that appropriate penalties are applied in respect of all exports effected without production of the licence referred to in this Article and in respect of any other breaches of the provisions relating to such licences . Member States shall keep the Commission informed of all breaches of the abovementioned rules and of all penalties imposed in respect thereof, at intervals to be specified by the Commission . 8 . The detailed rules for the application of this Regulation and the information to be supplied to the Commission concerning the licences and exports shall be laid down by the Commission . Article 6 1 . Member States shall charge the amounts set out on the licences issued by them against their respective allocations made pursuant to Article 3, including all licences subsequently transferred to an undertaking of another Member State . 2 . Member States shall keep records of the exports of the products covered by this Regulation . The products shall be deemed to be exported on the date of acceptance, by the customs office of the Member State of export, of the export declaration or of the document provided for in Article 18 of Council Direc ­ tive 81 / 177/EEC of 24 February 1981 on the harmon ­ ization of procedures for the export of Community goods ('). 3 . The extent to which a Member State has used up its allocation shall be determined on the basis of licences issued in accordance with Article 5 . Article 7 1 . Exports to the United States of products which are to be re-exported from the United States in the same form or without having been subject to substan ­ tial transformations shall be charged against the alloca ­ tion of the Member State where the licence was issued. Upon production to the authorities of such Member State of proof of such re-exportation from the United States, the allocation of that Member State for the period within which such proof is presented shall be increased by the same amount. Article 8 Cooperation between the Commission and the Member States for the application of this Regulation shall be subject to Article 11 of Regulation (EEC) No 1023/70 . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1985 . For the Council The President G. ANDREOTT1 . (') OJ No L 83, 30. 3 . 1981 , p. 40 . No L 9/16 Official Journal of the European Communities 10 . 1 . 85 ANNEX I LIST OF PRODUCTS PIPES AND TUBES OTHER THAN OCTG PIPES OCTG NIMEXE code TS USA code NIMEXE code TS USA code NIMEXE code TS USA code 73.18-01 610.3000 73.19-10 610.4045 73.18-23 0 610.3216 73.18-05 610.3100 73.19-30 610.4055 73.18-24 0 610.3219 73.18-13 610.3205 73.19-50 610.4245 73.18-42 610.3233 73.18-15 610.3208 73.19-90 610.4255 73.18-67 0 610.3249 73.18-21 610.3209 610.4345 73.18-72 (*) 610.3252 0 73.18-22 610.3212 610.4355 84.23-25 0 610.3256 73.18-23 (') (') 610.3213 610.4500 610.3258 0 73.18-24 (')(') 610.3221 610.4600 Il 610.3721 73.18-26 (') 610.3227 610.4920 610.3722 73.18-27 (') 610.3231 610.4925 610.3925 73.18-28 (') 610.3234 610.4928 610.3935 73.18-32 (') 610.3241 610.4931 610.4025 73.18-34 (  ) 610.3242 610.4933 610.4035 73.18-36 (') 610.3243 610.4936 610.4225 73.18-38 610.3252 0 610.4948 610.4235 73.18-41 610.3254 610.4951 610.4325 73.18-44 610.3258 0 610.4953 610.4335 73.18-46 610.3262 li 610.4955 0 610.4942 73.18-48 610.3264 610.4956 (") Il 610.4944 73.18-51 610.3500 610.4957 0 Il 610.4946 73.18-52 610.3600 610.4966 0 610.4954 73.18-54 610.3701 610.4967 0 610.4955 0 73.18-56 (') 610.3704 610.4968 0 610.4956 0 73.18-58 610.3711 610.4969 0 610.4957 ( ¢) 73.18-62 (') 610.3712 Il 610.4970 0 li 610.4966 C) 73.18-64 610.3713 610.4976 Il 610.4967 0 73.18-66 610.3727 610.5202 I-I 610.4968 0 73.18-67Q 610.3728 610.5204 Il 610.4969 0 73.18-68 610.3731 610.5206 Il 610.4970 O 73.18-72 (')(*) 610.3732 610.5209 Il 610.5221 0 73.18-74 0 610.3741 610.5211 Il 610.5222 73.18-76 610.3742 610.5214 Il 610.5226 73.18-78 610.3751 li 610.5216 610.5240 73.18-82 0 610.3945 610.5229 Il 610.5242 73.18-84 0 610.3955 Il 610.5230 Il 610.5243 73.18-97 IIIl 610.5231 Il 610.5244 0 73.18-99 610.5234 610.5236 610.524292 610.524492 (') Plastic covered pipes and tubes for district heating systems covered by TS USA codes other than those indicated are excluded . (") Excluded if OCTG. 0 Excluded if OCTG . { ¢) Covered if OCTG . l l 10 . 1 . 85 Official Journal of the European Communities No L 9/ 17 ANNEX II United States customs territory and United States foreign trade zones The United States customs territory shall comprise the States, the district of Columbia and Puerto Rico . A United States foreign zone shall be defined as follows : It is an isolated, enclosed and policed area, operated as a public utility, in or adjacent to a port of entry, furnished with facilities for lading, unlading, handling, storing, manipulating, manufacturing and exhibiting goods and for reshipping them by land, water or air. Any foreign and domestic merchandise, except such as is prohibited by laws or such as the Board may order to be excluded as detrimental to the public interest, health or safety, may be brought into a zone without being subject to the customs laws of the United States governing the entry of goods or the payment of duty thereon ; and such merchandise permitted in a zone may be stored, exhibited, manufactured, mixed or manipulated in any manner, except as provided in the act and other applicable laws or regulations. The merchandise may be expqrted, destroyed or sent into customs territory from the zone, in the original package or otherwise . It is subject to customs duties if sent into customs territory, but not if reshipped to foreign points . No L 9/ 18 Official Journal of the European Communities 10 . 1 . 85 ANNEX III Allocation among Member States Member States Proportion of US consumption PIPES AND TUBES Germany 2,82 France 0,93 Italy 2,00 Netherlands 0,28 Belgium 0,48 Luxembourg 0,17 United Kingdom 0,40 Greece 0,52 Denmark 0 1 Ireland 0 OCTG The allocation among the Member States will be decided on by the Council, acting by a qualified majority on a proposal from the Commission , before 31 January 1985.